ALLOWABILITY NOTICE
This Office Action is in response to Applicant’s Amendment/Request for Reconsideration-After Non-Final Rejection dated 08/03/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given after a telephone interview with Attorney of Record Miller, Alan on August 9, 2021.
Instructions to amend the application were as follows:
Claim 19  to be amended as follows:

19. (Currently Amended) A method for treating a subject by applying one or more pulsed electromagnetic field (PEMF) treatment signals, comprising:providing an array of a plurality of loop antennas, at least one of which is coupled to a corresponding one or more generator circuits on a substrate configured to mount at least the array of the plurality of  loop antennas, said substrate comprising a treatment surface configured to be placed proximate the subject; and 

wherein the at least one loop antenna connected to the tunable non-active circuit is [[different]] separate from and functionally distinct than the at least one loop antenna coupled to the one or more generator circuits.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

As per independent Claim 1
US 20150297910 A1 to Dimino; Andre' A. et al. (hereinafter “Dimino”) discloses an apparatus for providing pulsed electromagnetic field  (PEMF) treatment (an apparatus for PEMF treatment; abstract), comprising: one or more first electrically-conductive loops on the substrate connected to one or more corresponding signal generators configured to generate one or more PEMF signals at the one or more first electrically-conductive loops; a tunable non-active circuit (a tuning circuit; [0041], [0058] ), wherein each tunable non-active circuit comprises at least one variable capacitor (the tuning circuit includes a variable capacitor; abstract, [0041], [0054]).
US 20130158634 A1 to Ron Edoute; Orit et al. (hereinafter “Edoute”) discloses  an apparatus for providing pulsed electromagnetic field (PEMF) treatment (apparatus providing PEMF signal for treatment; [0065-0066]), comprising: a substrate (substrate 10; figure 1, [0217-0218] ); one or more first electrically-conductive loops on the substrate connected to one or more corresponding signal generators configured to generate one or more PEMF signals at the one or more first electrically-conductive loops (RF electrodes 20 may be in an array on substrate 10 and connected to RF generator 30 which generates pulsed signals to the RF electrodes 20; figure 1; [0219-0221]); a respective tunable circuit (a means for tuning the RF electrodes 20), at least one capacitor (electronic components including capacitors are included on the substrate 10).
US 20130267943 A1 to Hancock; Christopher Paul (hereinafter “Hancock”) discloses an apparatus for providing pulsed electromagnetic field, PEMF, treatment (an apparatus for providing pulsed RF treatment; abstract; [0049]), comprising: a substrate (a substrate; [0149]); one or more first electrically-conductive loops on the substrate connected to one or more corresponding signal generators configured to generate one or more PEMF signals at the one 
However, none of the prior art discloses an apparatus for providing pulsed electromagnetic field (PEMF) treatment, comprising: …one or more second electrically-conductive loops each connected to a respective tunable non-active circuit, the one or more second electrically-conductive loops being arranged at a predetermined inductive coupling compatible  distance from the one or more first electrically-conductive loops on the substrate to form an array, wherein each tunable non-active circuit comprises at least one variable capacitor for tuning each of the one or more second electrically-conductive loops to the one or more PEMF signals in combination with all the other features and arrangement of features in claim 1.
As per independent Claim 10, none of the prior art discloses or renders obvious an apparatus for treating a subject by applying one or more pulsed electromagnetic field (PEMF) signals, comprising:… an array of plural loop antennas, at least one of the plural loop antennas being coupled to one of the one or more generator circuits … and a substrate configured to mount at least the array of plural loop antennas, said substrate and the array of plural loop antennas forming a treatment surface configured to be disposed proximate the subject,wherein each tunable non-active circuit comprises at least one variable capacitor for tuning the respective tunable non-active circuit to the RF signal generated by the one or more generator circuits in combination with all the other features and arrangement of features in claim 10.
US 20150297910 A1 to Dimino discloses  an apparatus for treating a subject by applying one or more pulsed electromagnetic field (PEMF) signals (an apparatus for PEMF treatment of 
US 20130158634 A1 to Edoute discloses an apparatus for treating a subject by applying one or more pulsed electromagnetic field (PEMF) signals (apparatus providing PEMF signal for treatment to a subject; abstract; [0065-0066]), comprising: one or more generator circuits each configured to generate a radio frequency (RF) signal (RF generator 30 which generates pulsed signals to the RF electrodes 20; figure 1; [0219-0221]); an array of plural loop antennas, at least one of the plural loop antennas being coupled to one of the one or more generator circuits (RF electrodes 20 may be in an array on substrate 10 and connected to RF generator 30 which generates pulsed signals to the RF electrodes 20; figure 1; [0220-0221]), and a respective tunable circuit (a means for tuning the RF electrodes 20), and a substrate configured to mount at least the array of plural loop antennas (RF electrodes 20 may be in an array on substrate 10; figure 1), at least one capacitor (electronic components including capacitors are included on the substrate 10, [0060]).
US 20130267943 A1 to Hancock  discloses an apparatus for treating a subject by applying one or more pulsed electromagnetic field (PEMF) signals (an apparatus for providing pulsed RF treatment of a subject; abstract; [0049]), comprising: one or more generator circuits 
However, none of the prior art discloses an apparatus for treating a subject by applying one or more pulsed electromagnetic field (PEMF) signals, comprising:… an array of plural loop antennas, at least one of the plural loop antennas being coupled to one of the one or more generator circuits … and a substrate configured to mount at least the array of plural loop antennas, said substrate and the array of plural loop antennas forming a treatment surface configured to be disposed proximate the subject, wherein each tunable non-active circuit comprises at least one variable capacitor for tuning the respective tunable non-active circuit to the RF signal generated by the  one or more generator circuits in combination with all the other features and arrangement of features in claim 10.
As per independent Claim 19, none of the prior art discloses or renders obvious a method for treating a subject by applying one or more pulsed electromagnetic field (PEMF) treatment signals, comprising: providing an array of a plurality of loop antennas… said substrate comprising a treatment surface configured to be placed proximate the subject; and  activating the one or more generator circuits to generate the one or more PEMF treatment signals to the corresponding one or more of the plurality of loop antennas, wherein the array of the plurality of loop antennas comprises at least one loop antenna connected to a tunable non-active circuit having at least one variable capacitor for tuning the respective tunable non-active circuit to the one or more PEMF treatment signals generated by the one or more generator circuits; and  wherein the at least one loop antenna connected to the tunable non-active circuit 
US 20150297910 A1 to Dimino discloses  a method for treating a subject by applying one or more pulsed electromagnetic field (PEMF) signals (an apparatus and method for PEMF treatment of a subject; abstract), comprising: a loop antenna ([0013-0014]), at least one of which is coupled to a corresponding one or more generator circuits (a loop antenna connected to a generator through an RF power amplifier), and activating one or more of the generator circuits to generate one or more treatment signals to the loop antenna (a generator to generate a PEMF waveform which is delivered to the loop antenna through the power amplifier), a tunable non-active circuit having at least one variable capacitor (the tuning circuit includes a variable capacitor; [0041], [0054]).
US 20130158634 A1 to Edoute discloses a method for treating a subject by applying one or more pulsed electromagnetic field (PEMF) signals (apparatus and method providing PEMF signal for treatment to a subject; abstract; [0065-0066]), comprising: providing an array of a plurality of loop antennas. at least one of which is coupled to a corresponding one or more generator circuits (RF electrodes 20 may be in an array on substrate 10 and connected to RF generator 30 which generates pulsed signals to the RF electrodes 20; figure 1; [0219-0221]) on a substrate configured to mount at least the array of plural loop antennas (RF electrodes 20 may be in an array on substrate 10; figure 1), and activating one or more of the generator circuits to generate one or more treatment signals to corresponding one or more of the loop antennas (the generator 30 may provide pulsed signals to the RF electrodes 20; figure 1; 
US 20130267943 A1 to Hancock  discloses a method for treating a subject by applying one or more pulsed electromagnetic field, PEMF, signals (an apparatus and method for providing pulsed RF treatment; abstract; [0049]), comprising: providing loop antennas, at least one of which is coupled to a corresponding one or more generator circuits (an antenna to receive a signal from an RF signal generator; [0030-0032]), a tunable circuit (an RF tuner; [0031]), having at least one variable capacitor (a capacitor; [0041]).
However, none of the prior art discloses a method for treating a subject by applying one or more pulsed electromagnetic field (PEMF) treatment signals, comprising: providing an array of a plurality of loop antennas… said substrate comprising a treatment surface configured to be placed proximate the subject; and  activating the one or more generator circuits to generate the one or more PEMF treatment signals to the corresponding one or more of the plurality of loop antennas, wherein the array of the plurality of loop antennas comprises at least one loop antenna connected to a tunable non-active circuit having at least one variable capacitor for tuning the respective tunable non-active circuit to the one or more PEMF treatment signals generated by the one or more generator circuits; and  wherein the at least one loop antenna connected to the tunable non-active circuit is separate from and functionally distinct than the at least one loop antenna coupled to the one or more generator circuits in combination with all the other features, arrangement of features, and method steps in claim 19
As per independent Claim 20, none of the prior art discloses or renders obvious a method of manufacturing an apparatus for treating a subject by applying one or more pulsed electromagnetic field (PEMF) signals, comprising:…placing one or more second loop 
US 20150297910 A1 to Dimino discloses  an apparatus for treating a subject by applying one or more pulsed electromagnetic field (PEMF) signals (an apparatus for PEMF treatment of a subject; abstract), comprising: coupling one or more first loop antennas to a corresponding one or more generator circuits (a loop antenna connected to a generator through an RF power amplifier which may be tuned; [0014], [0041], [0058]); a tunable non-active circuit comprising at least one variable capacitor (the tuning circuit includes a variable capacitor; abstract, [0041], [0054]).
US 20130158634 A1 to Edoute  discloses an apparatus for treating a subject by applying one or more pulsed electromagnetic field (PEMF) signals (apparatus providing PEMF signal for treatment to a subject; abstract; [0065-0066]), comprising: coupling one or more first loop antennas to a corresponding one or more generator circuits (RF generator 30 which generates pulsed signals to the RF electrodes 20; figure 1; [0219-0221]); a tunable circuit (a means for tuning the RF electrodes 20); at least one capacitor (electronic components including capacitors are included on the substrate 10;); and providing a substrate for mounting the array (RF electrodes 20 may be in an array on substrate 10; figure 1, [0217-0218] ).
US 20130267943 A1 to Hancock  discloses an apparatus for treating a subject by applying one or more pulsed electromagnetic field (PEMF) signals (an apparatus for providing 
However, none of the prior art discloses a method of manufacturing an apparatus for treating a subject by applying one or more pulsed electromagnetic field (PEMF) signals, comprising:…placing one or more second loop antennas, each connected to a tunable non-active circuit comprising at least one variable capacitor, at a inductive coupling compatible predetermined  distance from the one or more first loop antennas to form an array;tuning each tunable non-active circuit by adjusting the respective at least one variable capacitor according to a detected output from the one or more generator circuits; andproviding a substrate for mounting the array in combination with all the other features and arrangement of features in claim 20.
As per dependent claims 2-9 which depend upon independent base claim 1, dependent claims 2-9 are allowable due to their direct/indirect dependency on allowable base claim 1. 
As per dependent claims 11-18 which depend upon independent base claim 10, dependent claims 11-18 are allowable due to their direct/indirect dependency on allowable base claim 10. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151 and fax phone number is (571) 270-6151.  The examiner can normally be reached on M-Thu 10-4 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
/S.R/Examiner, Art Unit 3791                                                                                                                                                                                                        August 9, 2021